DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “palatability” is unclear because there is no technical definition for such a term.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 9-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 2013/0334220 to Sohler.
Regarding claim 1, Sohler discloses an elongated container (1) that can hold food, the container comprising a first segment (3) with planar base portion (bottom near numeral 7, Fig 1) having length at least about 1.15 times longer than width, pair of sidewall (4) extending upward from base portion and including terminal ends having angled surfaces (Figs 1, 4-5), first end wall (3) joining the sidewalls at a closed end, terminal portion defining an open end with opening, a second segment (2) with planar base portion having length about 1.15 times longer than width, pair of sidewall extending upward from base portion (bottom near numeral 12, Fig 1),  the side walls including terminal ends having angled surfaces (Figs 1, 4-5), second end wall joining the sidewalls at a closed end, terminal portion defining an open end with opening, second segment being slightly larger than first segment such that the segments can be telescopically mated at their respective open ends to enclose a food product (abstract).
Regarding claim 3, Sohler further discloses entire length of second segment (2) larger than entire length of first segment (3) whereby the telescopically mated segments can be drawn together to bring respective closed ends (3) in order to shorten container and exclude excess air from interior of container since it has the structure as recited.

Regarding claim 5, Sohler further discloses each of the segments (2, 3) having angled surfaces at terminal ends to facilitate telescopic mating of the segments (at 14-2, Fig 4-5).
Regarding claim 9, Sohler further teaches both segments having top wall such that the segments are rectangular as shown in Fig 1.
Regarding claim 10, Sohler discloses elongated food container (1) that can hold food, the container comprising a first segment (3) with cylindrical sleeve length at least about 1.15 times longer than diameter (Fig 15-16), first end wall (3) defining a closed end, closed end terminating in open end having an angled surface (Figs 1, 4-5), a second segment (2) with length about 1.15 times longer than diameter, second end wall (3) defining a closed end, closed end terminating in open end (bottom near numeral 12, Fig 1), closed end terminating in open end having an angled surface (Figs 1, 4-5), second segment being slightly larger than first segment such that the segments can be telescopically mated at their respective open ends to enclose a food product having variable length(abstract).  In particular, Sohler discloses the segments being cylindrical in the embodiments shown in Fig 15-16.


Claim(s) 1, 6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent 5,076,428 to Shaw.
 Regarding claim 1, Shaw discloses an elongated container ( Fig 1) that can hold food, the container comprising a first segment (15) with planar base portion (17, Fig 5) having length at least about 1.15 times longer than width, pair of sidewall (18, 20) extending upward from 
Regarding claim 6, Shaw discloses the container of claim 1 and further discloses material being semi rigid and having resiliency to deflect slightly outwardly and inwardly upon mating (abstract).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw.
.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw in view of US Patent No. 4,893,721 to Bodenmann et al. (Bodenmann).
Regarding claim 8, Shaw discloses the container of claim 1 and further discloses rib (35) on internal surface of second opening of second segment for creating friction seal with inner surface of first segment but does not teach the rib annular.  Bodenmann discloses a telescopic container (Fig 4) and in particular discloses using an annular rib (6) to facilitate telescopic frictional mating.  One of ordinary skill in the art would have found it obvious to subsutute the rib of Shaw with an annular rib as taught by Bodenmann as an obvious substitution of functionally equivalent parts to facilitate mating since it has been held that simple substation of one known element for another to obtain predictable results would have been obvious.  In re Fout , 675 F.2d 297, 213USPQ 532 (CCPA 1982).

Response to Arguments
Applicant's arguments filed 2/24/2021 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  Applicant argues that none of the references teach sidewalls including terminals ends having angled surfaces.  This is not persuasive since each sidewall has a terminal end with a thickness, the thickness of the terminal end can be the angled surface since applicant has not specify the angle at which the surface is angled at. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT POON/Examiner, Art Unit 3735